Title: From George Washington to John Potts, 20 December 1777
From: Washington, George
To: Potts, John



[Valley Forge] Decr 20th 1777

In Answer to your Letter, delivered me by Major Jamieson, When Mrs Potts applies she will have my permission for herself and children to go into Philadelphia. As to your Household furniture, I cannot consent to their removal, they being under the cognizance and direction of the Legislature of the State. The Bearer will escort you tomorrow morning as far as Our pickets. I am Sir Your Hble servt

Go: Washington

